PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/737,875
Filing Date: 12 Jun 2015
Appellant(s): Wittkampf et al.



__________________
Scott A. Felder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 26, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 2-11 & 13-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention.
Claims 2-11 & 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leo (US 2006/0200049) in view of McGee et al. (US 6,356,807).
(2) Response to Argument
(a) Response to Argument addressing the 112(b) rejections
Appellant contends that the Office’s assertion that the phrase “thereby minimizing inclusion of points not on a surface of the portion of the anatomy within the map of the portion of the anatomy” renders the claims indefinite is erroneous. The Office respectfully traverses. For example, claim 2, which contains the disputed phrase, reads as follows:
2    (currently amended). A method of mapping a portion of an anatomy, comprising:

measuring, using the localization system, a second location of the medical device within the portion of the anatomy at a second time;
using the localization system, determining a velocity of the medical device from the first location of the medical device at the first time and the second location of the medical device at the second time; and
updating a geometric map of the portion of the anatomy to include a geometry point measured by the medical device when the velocity of the medical device falls below a preset velocity threshold, thereby minimizing inclusion of geometry points not on a surface of the portion of the anatomy within the geometric map of the portion of the anatomy.
Response to argument addressing rejection of claims 2-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention.
First, the Office notes that MPEP § 2111 clearly stipulates:
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” >The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1). 415 F.3d at 1316, 75 USPQ2d at 1329. See also< In re Hyatt, 211 Emphasis added]

The Office further notes that the feature upon which Appellant relies to provide context to the phrase “thereby minimizing inclusion of points not on a surface of the portion of the anatomy within the map of the portion of the anatomy” (see at least pg. 10 of 18 to pg. 11 of 18 of the instant Brief) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Appellant contends that “‘[t]he Examiner appears to [improperly] read the phrase ‘thereby minimizing inclusion of points not on a surface of the portion of the anatomy within the map of the portion of the anatomy’ in isolation.” The Office respectfully traverses. 
The Office submits that the limitations “thereby minimizing inclusion of geometric points not on a surface of the portion of the anatomy within the geometric map of the portion of the anatomy” render the claim indefinite. For example, the claimed language “thereby minimizing inclusion of geometric points not on a surface of the portion of the anatomy within the geometric map of the portion of the anatomy” appears to suggest that the claim(s), at least in part, necessarily include(s) inclusion of “points not on a surface of the portion of the anatomy within the geometric map of the portion of the anatomy” such that the inclusion of a geometry point measured by the medical device when the velocity of the medical device falls below a preset velocity threshold would therefore reduce or minimize the “inclusion of geometric points not on a surface of the portion of the anatomy within the geometric map of the portion of the anatomy,” without completely nor necessarily excluding said “geometric points not on a surface of the portion of the anatomy within the geometric map of the portion of the anatomy.”  However, the claim language only require(s) adding a single point to a geometric map measured by the medical device when the velocity of the medical device falls below a preset velocity threshold; therefore, it unclear how adding that single point to the geometric map would minimize “inclusion of geometric points not on a surface of the portion of the anatomy within the geometric map of the portion of the anatomy” since the claim never calls for the inclusion of any other point(s), let alone the inclusion of points not on a surface of the portion of the anatomy within the geometric map of the portion of the anatomy.
 Moreover, the term “minimizing” is a relative term which renders the claim indefinite.  The term "minimizing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the term “minimizing” has been construed as “excluding” consistent with the original specification.
Therefore, the Office submits that the claim(s) is/are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Appellant regards as the invention.
(b) Response to Argument addressing the 103(a) rejections of claims 2-11 & 13-18
The Office first notes that similar to the instant Application, Leo discloses an apparatus for performing a medical procedure such as mapping a portion of an anatomy (i.e. tissue surface, cardiac wall), comprising: 
measuring, using a localization system (i.e. 3-D locator system, 3-D positioning sensor), a first location of a medical device 41 within the portion of the anatomy (i.e. tissue surface, cardiac wall) at a first time; 
measuring, using the localization system (i.e. 3-D locator system, 3-D positioning sensor), a second location of the medical device 41 within the portion of the anatomy
(i.e. tissue surface, cardiac wall) at a second time; and

    PNG
    media_image2.png
    330
    474
    media_image2.png
    Greyscale

updating a geometric map of the portion of the anatomy (i.e. tissue surface, cardiac wall) (see at least par 00007-0008) to include a geometry point measured by the medical device when the contact force of the medical device 41 falls within a predetermined range, thereby minimizing inclusion of geometry points not on a surface of the portion of the anatomy (i.e. tissue surface, cardiac wall) within the geometric map of the portion of the anatomy (i.e. tissue surface, cardiac wall) (see at least par 00007-0008) (see at least abstract; figs. 1, 14 & 16; par 0018-0020, 0029-0030, 0051-0053 & 0137-0142).
Leo teach a method of mapping a portion of an anatomy by recording the spatial coordinates of the probe 41 only when the contact force of the probe 41 against the tissue of said anatomy falls within a predetermined range to facilitate the speed and accuracy of such mapping (see at least par 0018-0020, 0140 & 0142). 
For example, par 0019 of Leo read as follows:
[0019] It is a further object of the present invention to provide apparatus and methods that enable a mapping or treatment process to be automated, thereby improving registration of measured electro-physiologic values and spatial coordinates, for example, by recording such values only where the contact forces fall within a predetermined range.
Additionally, par 0142 of Leo read as follows:
[0142] In summary, use of optical fiber strain sensors permits computation of a multi-dimensional force vector that arises during contact of the distal extremity of the deformable body with the tissue of the wall of the organ or vessel. When such information is combined with a 3D positioning sensor, precise mapping may be obtained to permit diagnosis or treatment of tissue at an optimal applied force. The small size of the optical fiber strain sensors and high resolution of measurements obtained by these devices allows highly precise measurements to be obtained even in environments that are humid and subject to electromagnetic interference. 
First, the Office notes that Leo intrinsically uses a plurality of measurements of the position of the probe within the body of the patient to create a map of a portion of the anatomy. For example, a map of a portion of an anatomy intrinsically requires a plurality positions. In fact, in par 0030 & 0140, Leo explicitly teaches that a plurality of “spatial locations of the measurement points” or a plurality of “contact points” may be obtained only when the force at the tip of the probe 41 against the tissue wall falls within desired ranges. 
For example, par 0140 reads as follows:
[0140] Advantageously, because the contact forces applied by the distal extremity can be controlled within desired ranges, the risk of deforming the tissue wall is reduced. Accordingly, if a three dimensional locator system also is provided in the catheter, such as described above, accurate registration of the measured values and the spatial locations of the measurement points may be obtained. The load sensing system of the present invention similarly may be integrated into a treatment system, for example, including the ablation electrode described above with respect to FIG. 14, in which the ablation electrode may be energized to ablate tissue only when the contact force between the distal extremity and the tissue wall exceeds a predetermined minimum value or falls within a predetermined range. 
Moreover, par 0030 of Leo reads as follows:
[0030] Advantageously, the load sensing system of the present invention may be employed to continuously monitor deflection of a distal end of the deformable body. For example, the signal output by the load sensing system may be used to guide or control the use and operation of an end effector of a catheter either manually or automatically. Illustratively, when employed as part of an electrophysiology mapping catheter, the present invention permits electrical potentials of the tissue to be measured only at contact positions where the contact force applied to the distal extremity of the catheter by the tissue wall falls within a predetermined range. Such an arrangement not only offers to improve spatial registration between the mapped values and tissue location, but also makes possible the use of robotic systems capable of automating the mapping process. As a further example, the output of the load sensing system may be used to control operation of a treatment end effector, for example, to position the end effector in contact with the organ wall and to energize the ablation electrode only when the contact force is detected to fall within a predetermined range. 
While not disputing the teachings of Leo, Appellant contends that McGee is not from the same field of endeavor as the claims and it is not reasonably pertinent to the problem faced by the inventor. The Office respectfully traverses. For example, at pg. 12 of 18 of the Brief, Appellant admits that McGee relates to “[a] method of determining contact positions of a robot relative to a workpiece in a workspace of the robot” and concludes that “McGee does not qualify as analogous art under the first test.” 
	First, the Office notes that MPEP § 904.01(c) states the following:
Not only must the art be searched within which the invention claimed is classifiable, but also all analogous arts must be searched regardless of where the claimed invention is classified.
The determination of what arts are analogous to a particular claimed invention is at times difficult. It depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant.
For example, for search purposes, a tea mixer and a concrete mixer may both be regarded as relating to the mixing art, this being the necessary function of each. Similarly a brick-cutting machine and a biscuit cutting machine may be considered as having the same necessary function. See MPEP § 2141.01(a) for a discussion of analogous and nonanalogous art in the context of establishing a prima facie case of obviousness under 35 U.S.C. 103. See MPEP § 2131.05 for a discussion of analogous and nonanalogous art in the context of 35 U.S.C. 102. 
	
In a similar vein, McGhee has the same necessary essential function or utility as the subject matter covered by the instant claims. For example, McGhee discloses a method of updating a geometric map (i.e., multidimensional surface contour 26 or working frame, see fig. 6) of a workpiece 28 to include a geometry point (i.e., contact point) measured (i.e., recorded) by the tool 22 when the integral operating parameter (such as velocity, see col. 6, lines 66-67 & col. 7, lines 1-5) of the tool 22 falls below a preset integral operating parameter (such as velocity) threshold (see abstract and col. 3, lines 4-30).

The Appellant further contends that “the instant claims are directed to the problem of reducing the time and overhead required to construct a model of an anatomical surface, which can increase if both “surface points” and “interior points” are included in the data set used to create the anatomical surface model” (see pg. 12 of 18). 
However, MPEP § 2141.01(a)(I) clearly states the following about the Applicant’s argument that the examiner has misconstrued the problem to be solved:
Any argument by the applicant that the examiner has misconstrued the problem to be solved, and as a result has improperly relied on nonanalogous art, should be fully considered in light of the specification. In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved. A prior art reference not in the same field of endeavor as the claimed invention must be reasonably pertinent to the problem to be solved in order to qualify as analogous art and be applied in an obviousness rejection.
	
In the instant case, the instant claims are directed to the problem of reducing the time and overhead required to construct a model of an anatomical surface by solving the problem of determining when a medical device contacts said anatomical surface, thereby ensuring that a recorded position or point by said medical device is a surface point rather than an interior point. In a similar vein, McGhee is directed to the problem of constructing a model of a surface 26 of a workpiece 28 by solving the problem of determining when a tool 22 contacts said surface 26, thereby ensuring that a recorded position or point by said tool 22 is a surface point. Therefore, the Office submits that McGhee is reasonably pertinent to the problem (i.e., contact position determining problem) to be solved by the instantly claimed invention by determining when the tool or medical device contacts the surface so as to ensure that the recorded position or point by said tool or medical device is a surface point.
In fact, MPEP § 2141.01(a)(I) clearly states the following about the reasonable pertinence of a reference:
In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem.

	 McGhee would have commended itself to a skilled artisan attempting to construct a model of an anatomical surface using contact points of a medical device with the anatomical surface by solving the problem of determining when the medical device contacts said anatomical surface since McGhee teaches how to construct a model of a surface 26 of a workpiece 28 using contact points or positions of a tool 22 with the surface 26 by solving the problem of determining when the tool 22 contacts said surface 26, i.e., by monitoring the integral operating parameters of the tool 22 (see col. 6, lines 38-53 thereof) such as velocity of said tool 22 (see col. 6, lines 66-67 & col. 7, lines 1-5 thereof).
	 Furthermore, MPEP § 2141.01(a)(II) clearly states the following about the similarities and differences in structure and function of the inventions carrying far greater weight:
While Patent Office classification of references and the cross-references in the official search notes of the class definitions are some evidence of "nonanalogy" or "analogy" respectively, the court has found "the similarities and differences in structure and function of the inventions to carry far greater weight." In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973) (The structural similarities and functional overlap between the structural gratings shown by one reference and the shoe scrapers of the type shown by another reference were readily apparent, and therefore the arts to which the reference patents belonged were reasonably pertinent to the art with which appellant’s invention dealt (pedestrian floor gratings).
	
In the instant case, both McGhee and the instantly claimed invention describe methods of constructing a surface (i.e., a surface 26 in McGhee and an anatomical surface in the instant claim) by measuring and recording the contact points or positions of a probe (i.e., a tool 22 in McGhee and a medical device in the instant claim) with said surface based on the velocity of the probe falling below a preset velocity threshold. Therefore, the structural similarities and functional overlap between the invention of McGhee and instantly claimed invention are readily apparent and were reasonably pertinent to the art with which Appellant’s invention dealt (i.e., contact position determination by a probe).
MPEP § 2141.01(a)(IV) & (V) provides the following analogous art examples:
Examples of analogous art in the mechanical arts include: Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979) ("In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."). See also In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004). The patent application claimed a "hair brush" having a specific bristle configuration. The Board affirmed the examiner’s rejection of the claims as being obvious in view of prior art patents disclosing toothbrushes. Id. at 1323, 72 USPQ2d at 1210. The applicant disputed that the patent references constituted analogous art. On appeal, the court upheld the Board’s interpretation of the claim term "hair brush" to encompass any brush that may be used for any bodily hair, including facial hair. Id. at 1323-24, 72 USPQ2d at 1211. With this claim interpretation, the court applied the "field of endeavor test" for analogous art and determined that the references were within the field of applicant’s endeavor and hence was analogous art because toothbrushes are structurally similar to small brushes for hair, and a toothbrush could be used to brush facial hair. Id. at 1326, 72 USPQ2d at 1212.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Also see In re Deminski, 796 F.2d 436, 230 USPQ 313 (Fed. Cir. 1986) (Applicant’s claims related to double-acting high pressure gas transmission line compressors in which the valves could be removed easily for replacement. The Board relied upon references which taught either a double-acting piston pump or a double-acting piston compressor. The court agreed that since the cited pumps and compressors have essentially the same function and structure, the field of endeavor includes both types of double-action piston devices for moving fluids.); Pentec, Inc. v. Graphic Controls Corp., 776 F.2d 309, 227 USPQ 766 (Fed. Cir. 1985) (Claims at issue were directed to an instrument marker pen body, the improvement comprising a pen arm holding means having an integrally molded hinged member for folding over against the pen body. Although the patent owners argued the hinge and fastener art was nonanalogous, the court held that the problem confronting the inventor was the need for a simple holding means to enable frequent, secure attachment and easy removal of a marker pen to and from a pen arm, and one skilled in the pen art trying to solve that problem would have looked to the fastener and hinge art.); and Ex parte Goodyear Tire & Rubber Co., 230 USPQ 357 (Bd. Pat. App. & Inter. 1985) (A reference in the clutch art was held reasonably pertinent to the friction problem faced by applicant, whose claims were directed to a braking material, because brakes and clutches utilize interfacing materials to accomplish their respective purposes.).
See, for example, Medtronic, Inc. v. Cardiac Pacemakers, 721 F.2d 1563, 220 USPQ 97 (Fed. Cir. 1983) (Patent claims were drawn to a cardiac pacemaker which comprised, among other components, a runaway inhibitor means for preventing a pacemaker malfunction from causing pulses to be applied at too high a frequency rate. Two references disclosed circuits used in high power, high frequency devices which inhibited the runaway of pulses from a pulse source. The court held that one of ordinary skill in the pacemaker designer art faced with a rate-limiting problem would look to the solutions of others faced with rate limiting problems, and therefore the references were in an analogous art.).

In the instant case, the integrating operating parameters (i.e., such as velocity or acceleration) of a probe or tool, as taught by McGhee, can be used in the instantly claimed invention to determine when the probe or tool contacts a surface, including an anatomical surface. Therefore, one skilled in the art trying to solve the problem of determining when the probe or tool contacts a surface (including an anatomical surface) would have looked to the integrating operating parameters of McGhee who was similarly faced with a surface contact-position determining problem.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RENE T TOWA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791    

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.